NOTICE: NOT FOR OFFICIAL PUBLICATION.
UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                      IN THE
               ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                              KEIRA A., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.T., Appellees.

                               No. 1 CA-JV 21-0374
                                 FILED 8-9-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD36457
                 The Honorable Robert Ian Brooks, Judge

                                   AFFIRMED


                                    COUNSEL

Law Office of Denise L. Carroll, Scottsdale
By Denise Lynn Carroll
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Autumn Spritzer
Counsel for Appellee Department of Child Safety
                          KEIRA A. v. DCS, A.T.
                          Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge James B. Morse Jr. and Judge Michael J. Brown joined.


P E R K I N S, Judge:

¶1            Keira A. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her daughter (“Child”), born in 2016.
Father is not a party to this appeal. For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            In October 2018, Mother and Child lived in an apartment with
Child’s maternal grandmother (“Grandmother”), Mother’s two younger
sisters, both minors, and other roommates. One evening, Mother and the
roommates began arguing. Mother’s thirteen-year-old sister pointed a rifle
at the roommates. Mother, Child, and the sisters left the apartment and
contacted Grandmother, who picked them up. Grandmother and her
husband, Marcus Forrest, later returned and shot at the apartment. Police
arrested Mother and the grandparents and contacted the Department of
Child Safety (“DCS”) to take custody of the three minors, including Child,
on an exigent basis. Police investigated Mother but did not charge her with
any crimes from the incident. Grandmother admitted her involvement and
entered a plea agreement with the State.

¶3             DCS filed a dependency petition alleging (1) Mother failed to
address her mental-health issues, (2) failed to provide a safe and stable
home environment free from domestic violence, abuse, and criminal
activity, and (3) failed to provide for Child’s basic needs. DCS had learned
that Forrest sexually assaulted Mother as a child and at least one of her
sisters alleged similar abuse. Despite this history, Grandmother continued
to involve Forrest in her life. He sometimes lived in Grandmother’s home,
which contained unsecured, loaded firearms. Mother chose to live in this
unsafe environment with Child and did not address her mental-health
issues resulting from childhood abuse. And immediately after the drive-by
shooting, DCS could not locate or contact Mother because she was
apparently homeless.




                                     2
                          KEIRA A. v. DCS, A.T.
                          Decision of the Court

¶4           DCS recommended services to help Mother address these
concerns, including a psychological evaluation and trauma therapy
counseling, supervised visitation, parent aide services, and transportation.
DCS communicated throughout the dependency that Mother needed to
demonstrate stability in employment and housing before she could reunify
with Child. While Mother made some attempts to participate in services
during the first 16 months of the dependency, “her participation was
minimal due to pervasive homelessness, instability, and joblessness.” In
November 2019, DCS petitioned to terminate Mother’s parental rights
based on Child’s length of out-of-home placement and Mother’s failure to
remedy the circumstances leading to that placement.

¶5            After a contested three-day termination hearing in 2020, the
juvenile court denied the petition because termination was not in Child’s
best interests. Critical to its determination, the court identified Mother’s
recent progress in therapy and a hope that it would enable her to maintain
housing and employment stability. The court also relied on Mother’s
“significant bond” with Child, the initial placement’s unwillingness to
adopt Child, and that the current placement—though willing to adopt—
had only been in effect for a few weeks.

¶6            After the initial termination hearing and throughout 2021,
Mother continued to engage in trauma therapy and related services. But she
failed to obtain stable housing on her own or maintain a consistent job. In
June 2021, DCS again moved to terminate Mother’s parental rights based
on the length of Child’s out-of-home placement.

¶7            At the termination hearing in December 2021, Mother
testified that she only had stable housing between October 2020 and
October 2021 when she was living with Grandmother, despite DCS’s
concerns about Grandmother. In the two months before the hearing, she
lived with Grandmother’s friend and another individual who could not
pass a background check; Mother did not appear on the lease. Mother
demonstrated a desire to find stable housing, applying for at least four
different shelters and multiple apartments. She was ineligible for the
shelters—generally because her circumstances were not bad enough—and
was waitlisted for an apartment. The apartment application fees and
deposit requirements posed a barrier to Mother’s continued efforts.

¶8            Mother’s case manager testified Mother continued to have
anger issues and she could not recognize threats or people who are unsafe
around Child. Mother’s decision to live with Grandmother demonstrated
continued disregard for the risks Grandmother posed to Child. Mother


                                     3
                            KEIRA A. v. DCS, A.T.
                            Decision of the Court

testified she has concerns about Grandmother, wouldn’t leave Child alone
with Grandmother, and understands why DCS is concerned about
Grandmother. But Mother also identified Grandmother as her only source
of support and help.

¶9           The juvenile court found DCS proved the alleged ground for
termination, which was in Child’s best interests. Mother timely appealed,
and we have jurisdiction under A.R.S. §§ 8-235(A), 12-120.21, and 12-
2101(A)(1).

                                DISCUSSION

¶10            We review the termination of parental rights for an abuse of
discretion. Titus S. v. Dep’t of Child Safety, 244 Ariz. 365, 369, ¶ 15 (App.
2018). On appeal, due process requires us to assess whether a reasonable
factfinder could conclude, based on the record, that the state has met its
clear and convincing evidentiary burden to sustain the termination of
parental rights. See Santosky v. Kramer, 455 U.S. 745, 747–48, 769 (1982). We
will uphold the court’s findings of fact “if supported by adequate evidence
in the record.” Christy C. v. Ariz. Dep’t of Econ. Sec., 214 Ariz. 445, 452, ¶ 19
(App. 2007) (cleaned up). “The juvenile court, as the trier of fact in a
termination proceeding, is in the best position to weigh the evidence,
observe the parties, judge the credibility of witnesses, and make
appropriate findings.” Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280,
¶ 4 (App. 2002). We do not reweigh the evidence, but “look only to
determine if there is evidence to sustain the court’s ruling.” Mary Lou C. v.
Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004).

Statutory Ground

¶11            To terminate the parent-child relationship, the juvenile court
must find parental unfitness based on at least one statutory ground under
A.R.S. § 8-533(B) by clear and convincing evidence. See Kent K. v. Bobby M.,
210 Ariz. 279, 284, ¶ 22 (2005). A court may terminate a parent-child
relationship if (1) a child remains in an out-of-home placement for at least
fifteen months, (2) DCS “has made a diligent effort to provide appropriate
reunification services,” (3) the parent has “been unable to remedy the
circumstances that cause the child to be in an out-of-home placement,” and
(4) there is “substantial likelihood that the parent will not be capable of
exercising proper and effective parental care and control in the near future.”
A.R.S. § 8-533(B)(8)(c).

¶12           The juvenile court concluded that Mother failed to remedy the
necessary circumstances because she remained unstable, did not obtain safe


                                       4
                          KEIRA A. v. DCS, A.T.
                          Decision of the Court

and stable housing, had recent anger issues, and failed to recognize the risk
of harm Grandmother poses to both Mother and Child. Mother argues
insufficient evidence supports these conclusions.

¶13          Mother acknowledged she did not remedy her lack of stable
housing by the time of the hearing. She described her ongoing and
numerous attempts to find housing, and the difficult choice she faced
between available but unsafe housing with Grandmother and presumably
safe but unavailable housing elsewhere.

¶14            The juvenile court concluded that DCS made sufficient efforts
to provide reunification services, including “assisting [Mother] with
housing resources.” Although DCS helped Mother identify potential
housing options, nothing in the record suggests DCS offered Mother
financial assistance. The legislature authorized DCS to “provide special
housing assistance in the form of vendor payments to achieve permanency”
for dependent children when “the lack of adequate housing is a significant
barrier” to reunification. A.R.S. § 8-462(A). But Mother did not request such
assistance, the parties did not discuss this provision, and the court did not
consider it. And in this case, Mother had access to shelter—albeit a home
that presented a risk of harm to Mother and Child. In other words, Mother’s
housing issues are inextricably intertwined with DCS’s concerns about
Grandmother.

¶15            Mother does not argue Grandmother poses no risk. Rather,
Mother contends it is unfair to deem her unfit because of Grandmother’s
criminal conduct and failure to protect Mother from Forrest’s abuse. She
contends the termination statute does not support termination due to a
familial relationship. But Mother fails to engage directly with the juvenile
court’s conclusions. When asked, Mother could not articulate her own
concerns about Grandmother. The court inferred from Mother’s testimony
that she simply does not recognize the potential harm at issue. We do not
second-guess conclusions the court reached from observing witness
testimony. See Jesus M., 203 Ariz. at 280, ¶ 4.

¶16           Between Child’s removal and the termination hearing,
Mother had more than three years to obtain safe and stable housing and to
recognize the risks Grandmother posed. Mother’s efforts to engage with
various services—supervised visitation and trauma therapy in particular—
are laudable. But we cannot say that the record lacks sufficient evidence to
support the juvenile court’s conclusion that she failed to remedy the core
issues causing Child’s out-of-home placement. The court did not err in




                                     5
                            KEIRA A. v. DCS, A.T.
                            Decision of the Court

concluding clear and convincing evidence supported the statutory ground
for termination of Mother’s parental rights to Child.

Best Interests

¶17            The juvenile court must also find by a preponderance of the
evidence that termination would be in the child’s best interests. A.R.S. § 8-
533(B); see also Alma S. v. Dep’t of Child Safety, 245 Ariz. 146, 149–50, ¶ 8
(2018). Once a court has found at least one statutory ground to terminate, it
may “presume that the interests of the parent and child diverge.” Kent K.,
210 Ariz. at 286, ¶ 35. We thus focus our inquiry at the best interests stage
on “the interests of the child as distinct from those of the parent.” Id. at 285,
¶¶ 30–31. The “child’s interest in stability and security” is the touchstone of
our inquiry. Id. at 286, ¶ 34. Termination of parental rights is in the child’s
best interests “if either: (1) the child will benefit from severance; or (2) the
child will be harmed if severance is denied.” Alma S., 245 Ariz. at 150, ¶ 13.

¶18          Mother points to her strong bond with Child and contends the
State failed to prove Child would gain an affirmative benefit from
termination of Mother’s rights. The juvenile court agreed—and the record
supports—that Mother and Child share a strong bond. But such a bond
cannot overcome Child’s need for permanence and stability. Child’s out-of-
home placement lasted more than three years by the time of the termination
hearing. Child is now in an adoptive placement and will thus benefit from
termination of Mother’s rights. The court did not err in its best interests
conclusion.

                                CONCLUSION

¶19           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          6